UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 HENG REN SILK ROAD INVESTMENTS LLC et al., :
                                                                        :
                                               Plaintiffs,              :    19-CV-2680 (JMF)
                                                                        :
                            -v-                                         :        ORDER
                                                                        :
 SINO AGRO FOOD, INC. et al.,                                           :
                                               Defendants.              :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties are hereby advised that the Court has received the attached communications
relating to this litigation (which have been redacted to remove personal information).

        SO ORDERED.

Dated: March 4, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
From:          Anders Olsson Fogelberg
To:            Furman NYSD Chambers
Cc:            anders Olsson Fogelberg
Subject:       Lawsuit SIAF - and your request , of a voice from a swedish shareholder / since 10 years/
Date:          Sunday, February 23, 2020 1:35:02 PM


Dear Judge ,
The Honorable Jesse M. Furman
United States District Court
Southern District Court of New York

1. the way SIAF's management handles the company is harming us as owners of the
company and that we are unable to protect ourselves, since Solomon holds his A
shares,

2. the lawsuit is introduced for the benefit of all shareholders and the settlement
should therefore also benefit all shareholders,

3. the circumstances around the settlement raises questions as to whether this is
true,

4. therefore, the judge should order the settlement to be made public in order to
disperse these legitimate doubts and

5. in case the Court is not convinced that the settlement will benefit all SIAF's
shareholders, it should vacate the dismissal.

Best Regards

Anders Olsson Fogelberg 19461019-2959
[address redacted]
Sweden


email: anders.olsson.fogelberg@gmail.com
[phone number redacted]
From:           Neil Stein
To:             Furman NYSD Chambers
Subject:        SIAF
Date:           Sunday, February 23, 2020 9:43:58 AM


I am writing this letter to represent on behalf of SIAF's shareholders. Currently, I own 4%
stake of the Company's outstanding shares. I just want to share something to be reconsidered.

1. the way SIAF's management handles the company is harming us as owners of the company
and that we are unable to protect ourselves, since Solomon holds his A shares,
2. the lawsuit is introduced for the benefit of all shareholders and the settlement should
therefore also benefit all shareholders,
3. the circumstances around the settlement raises questions as to whether this is true,
4. therefore, the settlement should be made public in order to disperse these legitimate doubts.

Sincerely,
From:           Nico Hertel
To:             Furman NYSD Chambers
Subject:        Lawsuit against Sino Agro Food
Date:           Friday, February 21, 2020 3:08:04 AM


Dear Honorable Jesse M. Furman!

First I want to introduce myself. I've been a private investor of Sino Agro Food since 2014 but
I am not part of the lawsuit against Sino Agro Food.

Now it seems that the case will be dropped because there is a Deal between the Plaintiffs and
Sino Agro Food. What I am concerned about is the fight for non-disclosure of settlement terms
by the Plaintiffs and Sino Agro Food. If there is nothing tho hide why are they fighting for
non-disclosure?
Is the Deal between Sino Agro Food and the Plaintiffs against the best interest of all
shareholders and is this the reason why they are fighting so hard to hide it? Furthermore isn't it
an affront to the spirit of the lawsuit to hide something in front of the public? Did they make a
shabby deal which is only in favor of the Plaintiffs and Sino Agro Food but not in the best
interest of all shareholders and will they go dark after you closed the lawsuit?

Please, make sure that the terms of the settlement will be disclosed before you are dropping
the case. Thank you!

Best Regards:
Nico Hertel
Regensburg, Germany
                                   th
      David Hallonsten February 21 , 2020
    [address redacted] The Honorable Jesse M. Furman
               Belgium United States District Court
                       Southern District of New York
                       40 Centre Street, Room 2202
                       New York, NY 10007
                       Furman_NYSDChambers@nysd.uscourts.gov

hallonsten@gmail.com
                       Dear Judge Furman,

                       I'm writing to you as a shareholder in the company Sino Agro Food (SIAF),
                       which is the subject of litigation in your court, and the recent request
                       from the Company and the plaintiffs to dismiss the lawsuit without having
                       to disclose the terms of the settlement.

                       I appeal to you not to allow this to happen.

                       The lawsuit lists in detail the many ways in which SIAF’s management has
                       acted against the best interests of the Company and its shareholders for
                       many years, most notably through the undisclosed and repeated issuing
                       of shares, at prices far below book value, without any substantive
                       justification(1).

                       The fact that this practice has been damaging to shareholders has been
                       amply clarified, notably through the assessment of the Oslo Stock
                       Exchange when it imposed a fine on the Company for material breach of
                       its obligations in November 2018.




                       (1) See, as an example, the vacuous assertion provided in the Company’s Q3 Q&A of
                           December 17th 2019 (Annex). No further explanation has been provided by the
                           Company.
The supermajority “A” shares held by the CEO, Mr Lee, makes it impossible
for us, the other owners of the Company, to stop the continuous dilution of
our property and defend our interests.

The solution sought by the lawsuit – the appointment of an independent
receiver to assume full control over the Company, its assets, and employees –
therefore appears fully justified and indeed, in my view, the only certain and
convincing way of ending SIAF’s management’s long-standing and destructive
practices.

However, the circumstances around the recent settlement raise serious
questions as to whether the settlement really will end these destructive
practices and fulfil the aims stated in the lawsuit:

   “121. Plaintiffs bring this action derivatively in the right and for the benefit of SIAF to
   redress the wrongful and illegal conduct outlined herein by the Individual Defendants.

   122. Plaintiffs will adequately represent the interests of SIAF and its shareholders in
   enforcing and prosecuting its rights.

   123. ...Prosecution of this action, independent of the Individual Defendants, is in the best
   interests of SIAF and its shareholders.”

I would like to draw your attention to the fact that no dilution took place
during the period between February 2019 and early 2020. However, since the
stipulation of dismissal was filed, the Company has issued millions of
shares(2), accompanied by a drop in the share price of more than 50%.

It therefore appears that the settlement did not address the fundamental
mismanagement issue of destruction of shareholder value through dilution.

Moreover, the fact that the parties are actively seeking to keep the terms of
the settlement hidden from its fellow shareholders raises questions as to its
nature and whether it really is beneficial for the Company as a whole and all
its shareholders.




_____________________

(2) Notably 1 million shares Jan 3rd 2020; 1.5 million shares Jan 22nd 2020; and 2 million
    shares Feb 4th 2020.
In conclusion, I would appeal to you to ensure that the terms of the
settlement be made public, so that all shareholders may assess whether it
respects the aims made in the lawsuit, as quoted above.

Moreover, if these terms do not guarantee that the serious mismanagement
practices will end, I would appeal to you not to approve the settlement, so
that the lawsuit may proceed and justice be served.

Sincerely and respectfully,




David Hallonsten




Annex: Excerpt from the Company’s Q3 Q&A of December 17 th 2019.




           3
Annex: Excerpt from the Company’s Q3 Q&A of December 17 th 2019. The Company had
       then recently raised its authorized share count from 50 to 60 million common
       shares.
From:             wp
To:               Furman NYSD Chambers
Subject:          Sino Agro Food Inc (SIAF) Settlement
Date:             Wednesday, February 19, 2020 11:36:43 PM


Honorable Jesse M Furman
Case No. 1:19-cv-02680-JMF

Please, keep all shareholders in mind with your decision on this lawsuit settlement with Sino Agro Food
(SIAF). I personally have lost hundreds of thousands of dollars in this company and own over 1 %. I'm
not involved in this lawsuit but appreciated it if all shareholders benefit from your decision and not just a
few. The Sino Argo Food experience has been one of the most difficult periods in my investments with all
the deceptions & BS. Please help all of us..
Thank you
Neil Palmer
From:                Lu, Kevin
To:                  Furman NYSD Chambers
Subject:             RE: case status inquiry for Hon. Furman
Date:                Thursday, January 30, 2020 5:48:57 PM




Hon. Jesse Furman:

I saw in the docket report that you have signed the dismissal order for 1:19-cv-02680 (Heng Ren v. Sino Agro Food
et al).

My questions - how could the court approve the dismissal of a derivative action without a proper shareholder notice?

Thanks.
Kevin Lu


________________________________________
From: Lu, Kevin
Sent: Saturday, January 25, 2020 10:56 AM
To: Furman_NYSDChambers@nysd.uscourts.gov
Subject: case status inquiry for Hon. Furman

Hon. Jesse Furman:

I am a concerned shareholder of the derivative action - 1:19-cv-02680 (Heng Ren v. Sino Agro Food et al).
Pacer systems show that the case has been terminated on 12/23/2019.

Can you please confirm whether Hon. Furman has approved the attached voluntary dismissal? The dismissal order
in the docket doesn't have the judge's signature, so it's quite unclear.

Thanks.
Kevin Lu
